Citation Nr: 0602651	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  04-24 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of a stroke 
with hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1974 to 
April 1991.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO), which denied service connection for 
residuals of a stroke.  In its decision, the RO indicated 
that the first finding of hypertensive heart disease was too 
remote from service, and that residuals of stroke with 
hypertension were not related thereto.  

The issue of entitlement to service connection for residuals 
of a stroke with hypertension is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his 
part.


REMAND

The veteran contends, in January 2002 and October 2002 
statements, that he was evaluated but not treated for high 
blood pressure during active duty.  He asserts that the 
failure to provide treatment for hypertension during service 
ultimately caused a stroke, which occurred eight years after 
service. 

The Board has reviewed the evidence on file and finds that 
further evidentiary development is necessary prior to 
appellate review.  Such development shall include additional 
attempts to locate and obtain the veteran's service medical 
records which are not currently on file.  

The Board acknowledges that the RO has made several attempts 
to obtain these records.  In January 2003, VA received a 
response to their request for the veteran's service medical 
records from the National Personnel Records Center (NPRC) 
stating that NPRC was unable to locate the records 
identified in the request and concluding that the records 
either do not exist, NPRC does not have them, or further 
effort to locate them at NPRC would be futile.  Conversely, 
in June 2003, NPRC informed the veteran's Senator that the 
last known location of the veteran's records was at the VA 
Records Center Liaison Office at the NPRC facility in St. 
Louis, and that his records never made it back to the proper 
shelf after they were received by the Liaison Office.  NPRC 
indicated that it would continue its effort to locate the 
information requested as expeditiously as possible.  In July 
2003, VA received a response indicating that Defense 
Personnel Records Image Retrieval System (DPRIS) was 
negative for images of this veteran.  

Although NPRC informed the RO in January 2003 that the 
records either do not exist, that NPRC does not have them, 
or that further effort to locate them at NPRC would be 
futile, later correspondence between NPRC and the veteran's 
Senator was clearly inconsistent with that report.  Although 
a July 2003 report indicates that the veteran's service 
medical records were not on DPRIS, the fact remains that 
they still may be at NPRC.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make as many requests as are necessary to obtain 
relevant records, including service medical records, from a 
Federal department or agency and may end its efforts only if 
VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile. 
38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159(c) (2005).  Given the possibility 
that federal facilities may still possess the veteran's 
outstanding service medical records, an additional attempt 
must be made to locate his records.  See Cuevas v. Principi, 
3 Vet. App. 542,548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  

In addition, it appears that some of the veteran's service 
medical records are associated with his service in Germany 
and/or Korea, and may provide another avenue to locate the 
veteran's records.  Specifically, the American Legion's 
brief states that while stationed at 3rd Armored Division, 
Drake Kaserne, Frankfurt, Germany, from 1988 to 1990, the 
veteran was seen various times at the Army Hospital for 
headaches, and it was discovered that he had hypertension.  
The veteran recalled his blood pressure being at 180/110.  
The brief also indicates that the veteran was seen at the 
Army Hospital while stationed in Yongsan, South Korea with 
the 8th Army Band from 1975 to 1976.  On remand, efforts 
should be made to locate any outstanding records from the 
veteran's service in Germany and/or Korea.

In addition, if the medical evidence on file is insufficient 
to resolve the claim, the veteran should be scheduled for a 
VA examination to determine the nature and etiology of his 
stroke residuals, to include whether such was attributable 
to a lack of hypertension treatment in service.  

In order to give the veteran every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development is 
necessary.  Accordingly, this case is REMANDED for the 
following actions.

1.  The RO should contact the veteran 
and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
evaluated or treated him for 
hypertension prior to his stroke and 
since service.  The RO should request 
that the veteran complete and return 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  Regardless of the 
veteran's response, the RO should obtain 
any outstanding VA treatment reports.

2.  The RO should attempt to obtain the 
veteran's service medical records from 
NPRC to include the Liaison Office and 
should continue to search for the 
veteran's service medical records or get 
confirmation that further efforts to 
locate them would be futile.  The RO 
should notify the veteran of an 
inability to obtain such records.  In 
addition, an attempt should be made to 
obtain records from alternate sources 
identified by the veteran including 
records from the Army Hospitals at 3rd 
Armored Division, Drake Kaserne, 
Frankfurt, Germany from 1988 to 1990, 
and at Yongsan, South Korea from 1975 to 
1976.  

3.  If the medical evidence on file 
indicates that the veteran had 
hypertension in service but is still 
insufficient to resolve the claim, the 
RO should schedule a VA examination to 
obtain a medical opinion as to whether 
it is at least as likely as not that the 
veteran's hypertension had its onset 
during active service or one year 
thereafter, and whether treatment of 
hypertension in service (or lack 
thereof) caused or aggravated a stroke, 
which occurred in 1999.  The RO should 
provide the examiner with the veteran's 
claims folder as well as a copy of this 
remand.  All necessary testing should be 
completed. 

4.  The RO should then review the record 
and readjudicate the veteran's claim. If 
the determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, 
which includes a summary of all 
pertinent evidence and legal authority, 
as well as the reasons for the decision. 
The veteran and his representative 
should be afforded a reasonable period 
in which to respond, and the record 
should then be returned to the Board for 
further appellate review, as 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims. This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal. 38 
C.F.R. § 20.1100(b) (2005).

 
 
 
 







